Filed 12/17/20 P. v. Herrera CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                        F076586
           Plaintiff and Respondent,
                                                                          (Super. Ct. No. DF012436A)
                    v.

 JAIME BRAVO HERRERA,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Kenneth C.
Twisselman II, Judge.
         Timothy E. Warriner, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and R. Todd
Marshall, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       A jury found appellant Jaime Bravo Herrera guilty of four counts of lewd or
lascivious acts with a child under 14 years of age (Pen. Code, § 288, subd. (a)) against
three victims, his nieces, Jane Doe 1 (JD1) (count 1), Jane Doe 2 (JD2) (count 2), and
Jane Doe 3 (JD3) (counts 3 & 4). The jury also found true an allegation appellant
committed said offenses against more than one victim (Pen. Code, § 667.61,
subd. (e)(4)).
       Appellant was sentenced to three consecutive prison terms of 15 years to life as to
counts 1, 2, and 3 and one concurrent term of 15 years to life as to count 4.
       On appeal, appellant contends the court erred by allowing the prosecutor to read
excerpts of a transcript of a forensic interview JD1 gave approximately five years prior to
the trial as a past recollection recorded exception to hearsay without laying a proper
foundation. Appellant also contends the admission of these excerpts violated his Sixth
Amendment right to confront and cross-examine JD1. Finally, appellant contends the
court erred by not instructing the jury it was not permitted to use expert testimony of
Child Sexual Abuse Accommodation Syndrome (CSAAS) to determine if the molestation
claims were true (CALCRIM No. 1193). Finding no error, we affirm.
                                          FACTS
       JD3 is appellant’s wife’s sister’s daughter. At the time of trial, she was 20 years
old. JD3 testified that she used to see appellant often at family get togethers. JD3
testified to three incidents that occurred in her home in McFarland, California, when
appellant was visiting her family.
       The first incident of molestation JD3 testified to occurred when she was in sixth or
seventh grade. Appellant came up behind JD3 while she was watching other children
play computer games and grabbed her buttocks. On another occasion, when JD3 was in
eighth grade, she was in her kitchen and bent to pick something up. Appellant then put
his hand inside her bra and touched her breast. He told her he liked her “boobies.” On
another occasion around the same time, JD3 was walking toward her mother’s bedroom,

                                             2.
and appellant went after her and threw her on her mother’s bed. Appellant then lifted up
JD3’s shirt and put his mouth on her nipples. JD3 kneed appellant and ran to her
bedroom. Appellant attempted to try to get into her room but eventually left. By the time
she turned 14 years old, she told her parents what had happened.
       JD2 and JD1 are siblings. Appellant is their uncle on their father’s side.
       At the time of trial, JD2 was 16 years old. JD2 testified when she was nine years
old, at her grandmother’s house in Delano, California, she was in the living room
watching television and appellant sat next to her and touched her thigh. The next thing
JD2 knew, appellant’s penis was in her mouth. Appellant touched JD2 on her vagina and
her breast on this occasion. On another occasion in California around the same time,
appellant had sexual intercourse with JD2 in the bedroom of his house.
       At the time of trial, JD1 was 18 years old. JD1 testified the first incident of sexual
touching took place in Delano, California, in the living room of her grandmother’s house
before she was 13 years old. She said when she was sitting on the couch, appellant lifted
up her bra and touched her breast and put his mouth on it.
       On another occasion when JD1 was in elementary school, JD1 was in the laundry
room at her grandmother’s house, and appellant came in, pulled down his pants, and told
her to perform oral sex on him. JD1 said no and believed appellant stopped attempting to
get her to comply because his son went out in the yard near the laundry room. During a
forensic interview, which occurred in Nevada pursuant to a separate investigation for
crimes committed there, JD1 told the interviewer that during this incident appellant also
put his finger in her vagina and penetrated her anus with his penis. At trial, JD1 had no
independent recollection of appellant touching her in the laundry room on this occasion.
       On another occasion at her grandmother’s house when JD1 was about 10 years
old, appellant pulled down JD1’s pants and put his penis inside her. On another occasion,
she was playing a video game with appellant’s son, who had special needs, and appellant
came in and pulled down her pants and her underwear and started kissing and doing

                                             3.
“other stuff” to her vagina while his son was playing the video game. On another
occasion in California, when JD1 was about 10 or 11 years old, she approached appellant
to ask him something. Appellant told JD1 to turn around; he pulled her pants down and
put his penis inside her.
       When JD1 was in fifth or sixth grade, she told a friend about the sexual contact
with appellant. Eventually she told her mother what happened. It was reported to
Nevada police in 2013.
       All three victims testified to uncharged incidents of molestation which took place
in Las Vegas, Nevada. JD3 testified that when she was about 10 years old, appellant put
his hand inside JD3’s shorts and rubbed her vagina when they were swimming together at
his house in Las Vegas. JD1 testified appellant put his penis inside her on two occasions
in Nevada when she was nine or 10 years old. On another occasion when JD1 was
approximately 11 years old, appellant grabbed JD1’s foot, and rubbed it against his penis
while they were sitting on the couch. JD2 also testified appellant penetrated her vagina
with his penis in Las Vegas.
       JD3 testified she knew JD2 and JD1 but did not talk to them often and had never
talked to them about what happened with appellant. JD1 and JD2 said the same about
JD3.
       Mark Hoyt, a detective with the North Las Vegas Police Department Special
Victims Unit, testified that in May 2013, a case involving JD1 and JD2 was assigned to
him. Hoyt set up a forensic interview to be conducted at the Southern Nevada Children’s
Assessment Center (CAC) on June 11, 2013. Hoyt explained the CAC is “a safe place
where children can go and be interviewed by a forensic interviewer” who specializes in
sexual abuse. The CAC has forensic interviewers on staff to conduct the interviews.
Kirsten DiNicola conducted the forensic interview with JD1. DiNicola is a certified
forensic interviewer employed by the CAC. Hoyt testified, “By definition, a forensic
interview through the national model is a legally sound and developmentally strategic

                                            4.
way of obtaining information.” It involves building rapport and obtaining information
regarding any kind of physical, sexual abuse without asking a lot of leading questions.
The interviewer tells the children to tell the truth and not guess or speculate and correct
the interviewer if she gets something wrong. Forensic interviews were conducted of both
JD1 and JD2. There are observation rooms where other investigators can observe the
interview being conducted by the forensic interviewer. Hoyt observed JD1’s interview in
real time.
       Clinical psychologist Michael Musacco, Ph.D., testified about the five stages of
CSAAS, each consisting of a behavior that controverted an expectation of how a child
victim of sexual abuse would behave. The first stage is secrecy where the child victim
does not disclose the abuse right away. The second stage is helplessness where the child
feels they cannot stop the abuse; an example of this is playing opossum during the act of
being abused. The third stage is accommodation where the child resigns themselves to
what is occurring and adapts to it in some way. This can occur in a number of ways and
could include a child becoming depressed and suicidal or a child becoming a “perfect
little adult[]” where they help with household responsibilities. The fourth stage is
delayed or unconvincing disclosure where the child reports sometimes years later or into
adulthood. The fifth stage is retraction, where the child takes back the account because
of the aftermath the disclosure may have caused such as family rifts or Child Protective
Services or law enforcement involvement.
                                      DISCUSSION
I.     Admission of Excerpts from a Transcript of JD1’s Forensic Interview
       Appellant contends the court erred by allowing the prosecutor to read portions of a
transcript of appellant’s interview with DiNicola under the past recollection recorded
exception to hearsay. We disagree.




                                             5.
       A.     Relevant Background
       During JD1’s testimony regarding the incident in the laundry room where
appellant tried to get JD1 to perform oral sex on him, the prosecutor asked JD1 if she told
DiNicola that “[appellant] put his finger in [her] in the laundry room[?]” JD1 responded
that she did not remember. The prosecutor showed JD1 a transcript of her 2013 forensic
interview to refresh her memory. JD1 reported the transcript helped to refresh her
memory “a little bit.” The prosecutor asked, “Now, when you were in the laundry room,
do you remember if anything else happened?” JD1 responded she did not but she
remembered that she was wearing an Elmo sweater during the incident. The following
colloquy occurred:

              “[PROSECUTOR:] . . . [H]ave you ever seen . . . a transcript of this
       interview prior to today?

              “[JD1:] Not that I remember.

              “[PROSECUTOR:] Have you listened to a recording of an
       interview that you gave to [DiNicola] in Las Vegas at the children’s center?

              “[JD1:] Not that I remember.

               “[PROSECUTOR:] Let me ask you, what you just read, do you
       recall having that conversation with her?

              “[JD1:] Yes.

              “[PROSECUTOR:] And do you recall making those statements?

              “[JD1:] Yes [¶] . . . [¶]

              “[PROSECUTOR:] . . . I gave you . . . Page 24 . . . 25, and 26 [with
       regard to the laundry room incident]. And those pages was that an accurate,
       I guess, transcription of what you said in that interview?

              “[JD1:] Yes.

             “[PROSECUTOR:] At the time that you did the interview when you
       were 13, were the events of what happened in the laundry room in Delano
       more fresh in your memory?


                                             6.
               “[JD1:] Yes.”
       The prosecutor then moved to admit the prior statement as a past recollection
recorded. The court asked defense counsel if he needed a side bar. Defense counsel
responded in the affirmative at which point an unreported sidebar conference was held.
When the court was back on the record, the court asked defense counsel if he had an
objection. Defense counsel responded, “I do, Your Honor.” The court overruled the
objection and stated, “We’ll make a record on it later. You [prosecutor] may read. And
let’s do it question, answer.” No record was ever made of the specific ground of defense
counsel’s objection.
       Defense counsel stipulated to the prosecutor reading the transcript rather than
having JD1 read it. In the portion of the transcript read, JD1 told DiNicola that along
with attempting to get her to suck his penis, appellant “started penetrating [her], putting
his finger in [her].”
       After reading this portion of the transcript, the prosecutor asked, “is that accurate
of what you said to [DiNicola]?” JD1 responded, “Yes.” The prosecutor asked JD1 if
she recalled appellant putting his finger in her body, and JD1 responded, “In the laundry
room, I don’t remember.”
       The prosecutor then asked JD1 if she recalled whether appellant turned her around
and “did something to [her].” JD1 said no. JD1 said her memory would be refreshed by
reviewing the transcript. After reviewing the transcript, JD1 said it did not refresh her
memory as to anything else that happened in the laundry room. The following colloquy
occurred:

              “[PROSECUTOR:] Were you truthful when you gave this statement
       to [DiNicola] in Las Vegas?

               “[JD1:] Yes.

              “[PROSECUTOR:] And she explained to you the need to tell the
       truth when you started your interview. Do you recall that?



                                             7.
               “[JD1:] Yes.

               “[PROSECUTOR:] And were you honest with her?

               “[JD1:] Yes.

               “[PROSECUTOR:] And is this an accurate copy of the words that
        you said to her?

               “[JD1:] Yes.”
The prosecutor requested to read the rest of the statement via a stipulation from counsel
that he can read it and pursuant to past recollection recorded. The court responded,
“Before the stipulation, are you objecting to him reading that, [defense counsel]?”
Defense counsel replied, “No, Your Honor.” The court asked if he stipulated whether the
prosecutor could read rather than ask the witness, and defense counsel responded in the
affirmative.
        The prosecutor then read a portion of the interview where JD1 told the forensic
interviewer that appellant put his penis in her anus during that incident in the laundry
room.
        The prosecutor asked JD1 if she remembered appellant physically touching her
body anywhere during the time in the laundry room based on her independent memory
and JD1 replied in the negative.
        B.     Past Recollection Recorded
        The hearsay exception commonly referred to as past recollection recorded is set
forth in Evidence Code1 section 1237, which reads as follows:

                “(a) Evidence of a statement previously made by a witness is not
        made inadmissible by the hearsay rule if the statement would have been
        admissible if made by him while testifying, the statement concerns a matter
        as to which the witness has insufficient present recollection to enable him
        to testify fully and accurately, and the statement is contained in a writing
        which:

1       Further undesignated statutory references are to the Evidence Code.


                                             8.
              “(1) Was made at a time when the fact recorded in the writing
       actually occurred or was fresh in the witness’ memory;

               “(2) Was made (i) by the witness himself or under his direction or
       (ii) by some other person for the purpose of recording the witness’
       statement at the time it was made;

              “(3) Is offered after the witness testifies that the statement he made
       was a true statement of such fact; and

              “(4) Is offered after the writing is authenticated as an accurate
       record of the statement.” (§ 1237, subd. (a)(1)-(4).)
       C.     Analysis
       “[A]n appellate court applies the abuse of discretion standard of review to any
ruling by a trial court on the admissibility of evidence, including one that turns on the
hearsay nature of the evidence in question [citations].” (People v. Waidla (2000)
22 Cal.4th 690, 725.) “ ‘[A] trial court’s ruling will not be disturbed, and reversal of the
judgment is not required, unless the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner that resulted in a manifest miscarriage of justice.’ ”
(People v. Hovarter (2008) 44 Cal.4th 983, 1004.)
       Appellant’s only challenge to admission of the transcript excerpts is that proper
foundation was not laid pursuant to section 1237, subdivision (a)(4). He points out
DiNicola did not testify. He also contends JD1 could not have authenticated the
transcript as accurate because she did not prepare the transcript and, as she did not
remember the laundry room incident, she was incompetent to testify the transcript was
accurate. Appellant contends that without JD1’s sufficient recall of the events, “the
[trial] court was without a sufficient basis to conclude that the transcription was reliable.”
       As a threshold matter, we note that though appellant stated he had an objection
following a side bar with the court before the prosecutor was permitted to read the
transcript excerpts, we have no record of the side bar, and no grounds for objection were
stated on the record. For these reasons, and because no settled statement describing the



                                              9.
contents of the side bar have been submitted to us, we are unable to determine whether
the court was able to make an informed ruling on the foundation pursuant to section
1237, subdivision (a)(4). (People v. Jackson (2016) 1 Cal.5th 269, 367.) “ ‘A general
objection to the admission or exclusion of evidence, or one based on a different ground
from that advanced at trial, does not preserve the claim for appeal.’ ” (Ibid.; see People
v. Cowan (2010) 50 Cal.4th 401, 465‒466 (Cowan) [where a defendant objected to
admission pursuant to § 1237, subd. (a)(3) below, argument regarding § 1237,
subd. (a)(1) forfeited].) Further, appellant clearly declined to object to the second excerpt
being admitted. For these reasons, we find the issue is forfeited. In any event, however,
appellant’s claim fails on the merits. We conclude the trial court did not abuse its
discretion by admitting the excerpts read from the transcript of JD1’s forensic interview.
       For authentication of a document, the prosecution is only required to lay a “prima
facie case” the writing is accurate. (See People v. Goldsmith (2014) 59 Cal.4th 258, 267‒
268.) “ ‘Prima facie evidence is that which will support a ruling in favor of its proponent
if no controverting evidence is presented. [Citations.] It may be slight evidence which
creates a reasonable inference of fact sought to be established but need not eliminate all
contrary inferences.’ ” (Krinsky v. Doe 6 (2008) 159 Cal.App.4th 1154, 1172, fn. 14.)
       Here, JD1 testified she remembered making the statements in the transcript
excerpts and the excerpts were an accurate transcription of what she said. We conclude
this is enough for a prima facie case for accuracy. We disagree with appellant’s
contention that the transcriptionist was required to testify in order to lay the proper
foundation under section 1237, subdivision (a)(4). A party to a recorded conversation
may testify to the accuracy of a transcript. (People v. Sigal (1963) 221 Cal.App.2d 684,
704.) In Seibert v. City of San Jose (2016) 247 Cal.App.4th 1027, 1064-1065, the
appellate court noted sufficient foundation for accuracy of a transcript of an interview
was laid pursuant to section 1237 when the declarant testified she believed the transcript
was accurate and that “ ‘I have no reason to say why they wouldn’t report it the way it

                                             10.
was . . . I don’t remember the conversation, so this is all I have to go on. Yes. I believe
it’s accurate.’ ” (Seibert v. City of San Jose, at p. 1065, italics omitted.) Here, the
testimony of JD1 goes farther in that she testified she did remember making the
statements and the transcript was accurate. Though we appreciate appellant’s argument,
we also acknowledge the trial court likely made a reasonable reconciliation of JD1’s
statements that she did not remember the details of the event in the laundry room but did
remember making the statements to DiNicola enough to opine the transcript was
accurate.
       We note “ ‘[t]he fact conflicting inferences can be drawn regarding authenticity
goes to the document’s weight as evidence, not its admissibility.’ ” (People v. Goldsmith,
supra, 59 Cal.4th at p. 267.) Here, the defense made no attempt to affect the jury’s
assessment of the weight of the evidence despite having the opportunity. The defense did
not cross-examine JD1 on her testimony of the transcript’s accuracy. The defense did not
question Hoyt, the prosecution’s designated investigating officer who observed the
interview in real time, and who was present in court for JD1’s testimony on the
transcript’s accuracy. There is no evidence the transcript contained errors of the
magnitude such that JD1 did not describe the acts of penetration referred to in the
excerpts. To the contrary, the record demonstrates the transcript was in the possession of
the defense and was prepared from a recording the defense likely had in its possession or
at the very least had access to. We conclude this from the defense’s own trial brief
wherein defense counsel referred to the forensic interview explicitly, stated the interview
was recorded, and described the contents of the interview in its recitation of the facts of
the case, including the details of the laundry room incident. The defense clearly
anticipated JD1 and JD2 would be testifying to the same events described in the
interview. The defense could reasonably expect the transcript be used to refresh JD1’s
and JD2’s memories and to possibly assist the defense in impeaching the witnesses if
they were to give testimony inconsistent with what they said in their interviews. For

                                             11.
these reasons, the accuracy of the transcript was important, and had there been concerns
about the accuracy of the transcription, it appears the defense could have independently
compared the transcript to the recording to confirm its accuracy. Based on this record,
had there been serious errors in the transcription, the defense would have known and
could have revealed them before trial, or at least during trial to affect the weight of the
excerpts’ effect on the jury’s considerations.
       Finding appellant forfeited the issue by not making a record of the grounds of his
objection, and in any event, that the trial court did not abuse its discretion in implicitly
finding the proper foundation had been laid, and considering the defense made no
attempts to undermine the authenticity despite its opportunity to do so, we find no
reversible error.

II.    Alleged Violation of Appellant’s Federal Constitutional Right to Confront
       and Cross-Examine JD1
       Appellant contends his Sixth Amendment rights to confront and cross-examine
JD1 were violated by the admission of the transcript because he could not cross-examine
JD1 about an incident she did not recall. Appellant concedes his argument was rejected
by the California Supreme Court in Cowan, supra, 50 Cal.4th 401. He does not attempt
to distinguish Cowan. Rather, he includes the argument “for the purpose of federalizing
the issues herein and in the event this matter is impacted by a decision of the United
States Supreme Court.” Appellant points out the Cowan decision relies in part on United
States v. Owens (1988) 484 U.S. 554, 559‒560, which predates Crawford v. Washington
(2004) 541 U.S. 36 and “more recent confrontation clause jurisprudence.”
       In Cowan, the California Supreme Court held there is no Sixth Amendment
violation when a witness’s statement of which he has no recollection is admitted pursuant
to section 1237, and the defense has the opportunity to cross-examine the witness about
the statement. (Cowan, supra, 50 Cal.4th at p. 468.)




                                              12.
       We reject appellant’s argument in light of our Supreme Court’s decision in
Cowan.
III.   Alleged Instructional Error
       Before Musacco’s testimony, the court instructed the jury with CALCRIM
No. 1193: “You may hear testimony from [Musacco] regarding [CSAAS]. [¶]
Testimony about [CSAAS] is not evidence that the defendant committed any of the
crimes charged against him. [¶] You may consider this evidence only in deciding
whether or not an alleged victim of abuse . . . was not inconsistent with the conduct of
someone who has been molested and in evaluating the believability of her testimony.”
The same instruction was given at the close of evidence.
       Appellant contends by failing to instruct the jury that the testimony could not be
used to determine if the allegations are true, the jury was permitted to find appellant
guilty by a lesser standard than beyond a reasonable doubt. Appellant contends this
failure violated his Fifth and Fourteenth Amendment rights to due process.
       Although appellant failed to object to the instruction below, we will address the
claim since “ ‘the issue raised asserts a violation of substantial constitutional rights.’ ”
(People v. Lopez (2011) 198 Cal.App.4th 698, 708.) In any event, appellant’s claim fails.
       “ ‘When reviewing a supposedly ambiguous [i.e., potentially misleading ] jury
instruction, “ ‘we inquire “whether there is a reasonable likelihood that the jury has
applied the challenged instruction in a way” that violates the Constitution.’ ” ’ ” (People
v. Ayala (2000) 24 Cal.4th 243, 289.) “We look to the instructions as a whole and the
entire record of the trial, including the arguments of counsel.” (People v. Lopez, supra,
198 Cal.App.4th at p. 708.) We also presume the jury followed the court’s instructions.
(People v. Edwards (2013) 57 Cal.4th 658, 746.)
       We do not find the trial court’s failure to use the specific words that “[CSAAS]
evidence cannot be used to determine whether the molest[ation] claim[s] [were] true”
lowered the prosecution’s burden of proof or meant that the jury would have disregarded

                                              13.
the beyond the reasonable doubt standard. We conclude the totality of the court’s
instructions and the rest of the record did not permit the jury to impermissibly use the
CSAAS evidence to consider whether the victims’ molestation claims were true.
Accordingly, we reject appellant’s claim that any of his constitutional rights were
violated.
       First, CALCRIM No. 1193 expressly prohibits the jury from using the CSAAS
evidence to determine whether the defendant is guilty. We reject appellant’s argument
that “[t]he difference between using evidence to establish the complaining witnesses’
credibility but not to establish [appellant’s] guilt is a fine line virtually incapable of
distinction.” Rather, we conclude the only reasonable interpretation of the instruction as
a whole is that jurors may use the evidence to evaluate the believability of the witnesses’
claims in light of the evidence that they engaged in conduct seemingly inconsistent with
the conduct of a child who had been molested after the molestations allegedly occurred.
This is a permissible use of CSAAS evidence. As the California Supreme Court has
recognized, while CSAAS evidence is not admissible to prove the complaining witness
has in fact been sexually abused, it “is admissible to rehabilitate [the child] witness’s
credibility when the defendant suggests that the child’s conduct after the incident—e.g., a
delay in reporting—is inconsistent with his or her testimony claiming molestation.”
(People v. McAlpin (1991) 53 Cal.3d 1289, 1300.) The instruction tells jurors they
should not necessarily discount complaining witnesses’ testimony just because they
exhibit behaviors described by CSAAS. CALCRIM No. 1193 does not mislead the jury
into using CSAAS evidence for the impermissible purpose of determining that, because a
witness exhibits the stages of CSAAS evidence, the molestation claims are true.
       Further, there was ample testimony from Musacco underlining the proper way to
use the CSAAS evidence. Musacco explained the “syndrome” is better described as a
“theory” and that it is not used to prove or disprove whether or not somebody has been
abused. He said:

                                              14.
       “[T]here has been some misuses with this syndrome, and I always want to
       make it clear that I have no information about the defendant. I have no
       information about the alleged victim or victims. I’m not saying that they
       were actually abused. I’m not saying that the defendant was a perpetrator.
       This is generic to testimony that is used to describe the behavior of children
       who have been abused. But . . . I can’t say because of this, then this child
       has been abused or this alleged perpetrator is guilty. [¶] That would be an
       absolute misuse of the syndrome, and I always try to make sure that I’m
       clear on that issue.”
The prosecutor further clarified Musacco’s comments by asking whether the syndrome is
meant to dispel misnomers about how a child would react if they were abused. Musacco
responded that was correct and “the syndrome was developed using . . . children who had
actually been abused. But we can’t go from those children who were abused and then
take that information to say that the children here that we’re talking about were definitely
abused. We can’t make that inference.” On cross-examination Musacco again
underscored that “people have unfairly used the syndrome to make it seem like a
particular person is guilty, a particular person has been specifically abused. And that is a
misuse of the syndrome.”
       The prosecutor further precluded any possible confusion on this front. He argued
“Dr. Michael Musacco. Now, there’s an instruction, and you should apply this testimony
appropriately. It is not evidence of the defendant’s guilt, [CSAAS]. And the reason is
because when Dr. Musacco testifies the syndrome presumes that somebody was
molested. So that’s not what this case is about. I have to prove the charges beyond a
reasonable doubt. The importance of this is if you have got some insight into a child and
how a child perceives the world and how a child in certain studies in the field of
psychology reacts to trauma and sexual abuse.”
       Finally, other instructions given to the jury precluded an impermissible use of the
CSAAS evidence. The jury was instructed the People had to prove the case beyond a
reasonable doubt. (CALCRIM No. 220.) They were also instructed they must judge the
credibility or believability of the witnesses, using common sense and experience.


                                            15.
(CALCRIM No. 226.) They were given several factors by which to evaluate the
witnesses’ credibility including: how well the witness was able to remember and
describe what happened, their behavior while testifying, any potential influence by a
personal relationship with someone involved in the case, how reasonable the testimony is
in consideration with all other evidence, and whether the witness has engaged in other
conduct that reflects on their believability. (CALCRIM No. 226.) The jurors were also
instructed that before they conclude the testimony of one witness proves a fact, they
should carefully review all the evidence. (CALCRIM No. 301.) The jurors were
instructed that when certain evidence was admitted for a limited purpose, they must
consider the evidence only for that purpose and for no other. (CALCRIM No. 303.)
They were also instructed they could disregard any expert opinion they find unbelievable,
unreasonable, or unsupported by the evidence. (CALCRIM No. 332.)
       For the foregoing reasons, we conclude it is not reasonably likely the jury applied
the instruction in the impermissible manner appellant claims. We find no instructional
error and accordingly no violation of any of appellant’s constitutional rights.
                                     DISPOSITION
       The judgment is affirmed.



                                                                  DE SANTOS, J.
WE CONCUR:



DETJEN, Acting P.J.



FRANSON, J.




                                            16.